         Case 1:21-cr-00175-TJK Document 149 Filed 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :

                     v.                      :         Case No. 21-cr-175-3 (TJK)

ZACHARY REHL,                                :

               Defendant                     :


                 GOVERNMENT’S MOTION FOR TRANSPORT ORDER

       The United States, by and through undersigned counsel, respectfully moves this Court to

enter an order directing the U.S. Marshals Service to transport Defendant Zachary Rehl from the

Eastern District of Pennsylvania (E.D. Pa.) to the District of Columbia for further proceedings in

this case. In support of this motion, the government states the following:

       Defendant was charged by indictment in this district on March 10, 2021. On March 26,

2021, following Defendant’s arrest in E.D. Pa., a magistrate judge in that district ordered that

Defendant released to home confinement but also stayed that order pending review of the

government’s motion for detention in the District of Columbia. In the interim, Defendant was

detained at the Federal Detention Center (FDC) in Philadelphia. On June 30, 2021, this Court

granted the government’s motion to revoke the E.D. Pa. magistrate judge’s release order and

ordered Defendant detained pending trial.        See ECF 104.   Thereafter, Defendant remained

detained at the FDC in Philadelphia.

       On August 18, 2021, a representative of the U.S. Marshals Service at the FDC in

Philadelphia contacted the government and the magistrate judge in E.D. Pa., stating that Defendant

should be detained in the District of Columbia instead of E.D. Pa. and requested an order from the

magistrate judge in E.D. Pa. to transport Defendant to the District of Columbia. The magistrate
          Case 1:21-cr-00175-TJK Document 149 Filed 08/23/21 Page 2 of 2




judge in E.D. Pa. contacted the government and indicated that any order regarding the location of

Defendant’s detention should be issued by this Court, which is where the criminal case is pending.

The government alerted defense counsel to these developments and stated that, pursuant to the

request of the U.S. Marshals Service, the government would seek an order from this Court to

transport Defendant to the District of Columbia. Defense counsel did not indicate whether or not

Defendant would oppose the motion.

       For these reasons, the government moves the court to direct the U.S. Marshals Service to

transport Defendant to the District of Columbia for further proceedings in this case. A proposed

order is attached.

                                             Respectfully submitted,
                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                             /s/ Luke M. Jones
                                             LUKE M. JONES, VA Bar No. 75053
                                             JASON B.A. MCCULLOUGH, DC Bar No. 998006
                                             U.S. Attorney’s Office for the District of Columbia
                                             Assistant United States Attorneys
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7066




                                               -2-
